Woons. C. J.,
delivered the opinion of the court.
Conceding that the remedy prescribed in § 3894, code of 1892, is the exclusive remedy for securing compensation for the taking of land for a public road, yet it is not the exclusive remedy in cases in which the county takes land by the commission of a trespass, and in flagrant disregard of the statute. The appellee never had any notice of the purpose to lay out the road *139through his land, as was required by § 3892, and he only heard of it, in some undisclosed manner, after the road had been laid out, and only appeared before the board of supervisors on the day after the commissioners who had laid out the road had made their report to the board, and he then simply protested, in vain, against the illegal appropriation of his land for road purposes. He never had his day in court, in the sense contemplated by our statutes, referred to above by us.
The appellee was clearly authorized to bring his action for damages for the wrongful appropriation of his property, as otherwise he would be without remedy for an undisputed and flagrant trespass.

Affirmed.